Citation Nr: 0318185	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  99-20 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
Crohn's disease, status post partial small bowel resection, 
right colectomy and removal of terminal ileum.

2.  Entitlement to an effective date prior to July 1, 1998, 
for the assignment of a 30 percent rating for Crohn's 
disease, status post partial small bowel resection, right 
colectomy and removal of terminal ileum.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and J. W.


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran served on active duty from August 1992 to May 
1993.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in August 1998 and May 1999 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

On January 15, 2003, the veteran and a witness appeared and 
testified at a personal hearing at the RO before the 
undersigned acting Veterans' Law Judge.  A transcript of that 
hearing is of record.

In a written statement received in January 2003, the veteran 
raised additional claims, which are referred to the RO for 
appropriate action.


REMAND

The Board notes that, on November 9, 2000, during the 
pendency of the veteran's appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA applies 
to all pending claims for VA benefits and provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Charles v. Principi, 16 
Vet. App. 370 (2002).

In a letter dated June 3, 2003, the Board notified the 
veteran in specific terms of the evidence which would be 
needed to substantiate his claims and that he was expected to 
obtain and submit the evidence needed to substantiate his 
claims.  However, in Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit held 
that 38 C.F.R. § 19.9(a)(2)(ii), which requires the Board 
"to provide the notice required by 38 U.S.C. [§] 5103(a)" 
and that the claimant has "not less than 30 days to respond 
to the notice" is invalid because it is contrary to 
38 U.S.C. § 5103(b), which provides the claimant one year to 
submit evidence.  As matters stand, the record has a 
procedural defect in the notice required under the VCAA which 
may no longer be cured by the Board.  Accordingly, the Board 
must remand the case to the RO in order to satisfy VA's duty 
to notify the veteran.

In addition, it appears that there may be medical treatment 
records which are pertinent to the veteran's claims which are 
not of record.  The most recent records of the veteran's 
treatment for Crohn's disease in the claims file are dated in 
2001.  The Board, therefore, finds that the RO should request 
that the veteran identify any additional treatment records 
and that an attempt should be made to obtain copies of any 
such records.  

Under the circumstances, this case is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses and dates of treatment of all 
medical providers from whom he has 
received treatment for his service-
connected Crohn's disease since 2001.  
The RO should then attempt to obtain 
copies of all records of treatment which 
the veteran identifies.  In the event 
that the records are not secured, the RO 
should comply with the notice provisions 
of the VCAA.  

2.  The RO should notify the veteran, 
pursuant to the VCAA, of any information, 
and any medical or lay evidence not 
previously provided to VA, which is 
necessary to substantiate his claims on 
appeal and whether VA or the claimant is 
expected to obtain such evidence.

3.  The RO should allow the veteran the 
period of time provided by law for a 
response.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claims may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purposes of this REMAND are to 
afford the veteran due process of law and the notice required 
by the VCAA and to assist him in the development of his 
claims.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.

In addition to evidence, the appellant has the right to 
submit additional argument on 
the matters which the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	James A. Frost
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




